MILLS, Judge,
dissenting:
I dissent.
*1317I would reverse the final judgment because (1) the trial court’s finding that the drainage ditch is a mutual drain is not supported by competent substantial evidence [Manning v. Hall, 110 So.2d 424 (Fla. 2nd DCA 1959)]; (2) the trial court’s requirement that Martin clear the ditch of all obstructions and that Martin see that the ditch remains open and unobstructed is contrary to the law [11 Fla.Jur. 259, par. 35]; (3) the trial court’s granting to Adkisson of the right to enter Martin’s property and to maintain the ditch within 20 feet left and 30 feet right of a ditch survey line described in the judgment is too broad and unnecessary; and (4) the trial court’s award of damages to Adkisson is error in view of (1) above.